                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 BREANNE WALDEN, DANIELLE
 DESCHENES AZURE, JESSICA                           CV 13-222-M-DLC
 BLACKWEASEL, SABRINA
 REMUS COYNE, BRITTANY
 DEAN, JENNIFER DEMENT,                              ORDER
 DANIELLE DUNCAN, JACKIE
 GREAVU, BETH HAYES, JANA
 HEILIG, KEALLIE LIETZ, JACKIE
 MULLENNAX, SARA ONSAGER,
 ANNA RADFORD, BARBARA
 SLOAN, MOLLY STILSON, and
 KYRA TILSON, Individually and as
 Assignees ofDB&D, LLC (d/b/a
 DAHL'S COLLEGE OF BEAUTY),

                       Plaintiffs,

         vs.

  MARYLAND CASUALTY
  COMPANY, and DOES 1-5, inclusive,

                       Defendants.


      The Court notes that it has not yet received the Defendant's will-call witness

and will-offer exhibit lists. The Local Rules require each party to attach these lists

to the final pretrial order, which, as the Defendant is aware, was due and filed on

January 10, 2019. D. Mont. L.R. 16.4(d) & (e). The Court will not allow the

                                         -1-
Defendant to call witnesses or offer exhibits from its may-call and may-offer

exhibits absent a showing of good cause. At this juncture, then, the Defendant

does not have a clear right to call any witnesses or offer exhibits.

       Accordingly, IT IS ORDERED that the Defendant shall file its will-call

witness and will-offer exhibit lists before the Final Pretrial Conference, which will

be held January 17, 2019 at 2:30 p.m. in the Russell Smith Courthouse in

Missoula, Montana. Failure to do so may result in the Defendant's inability to call

witnesses or offer exhibits at trial.

      DATED this       t,   ¼day of January, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                          -2-
